Exhibit 12 UNITED COMMUNITY BANKS, INC. RATIO OF EARNINGS TO FIXED CHARGES (Regulation S-K 503 (d)) 12/31/11 12/31/10 12/31/09 12/31/08 12/31/07 EARNINGS + Pre-tax income from continuing operations ) + Fixed charges + Amortization of capitalized interest - Capitalized interest - Preferred Series A dividends (pre-tax equivalent) - Preferred Series B dividends (pre-tax equivalent) - - Preferred Series B accretion (pre-tax equivalent) - - Preferred Series D dividends (pre-tax equivalent) ) - Total earnings ) ) ) Interest on deposits Total earnings exc. deposit int. ) FIXED CHARGES + Interest expensed + Interest capitalized - + Interest included in rental expense + Preferred Series A dividends (pre-tax equivalent) 20 20 22 24 28 + Preferred Series B dividends (pre-tax equivalent) - + Preferred Series B accretion (pre-tax equivalent) - + Preferred Series D dividends (pre-tax equivalent) - Total fixed charges Interest on deposits Total fixed charges exc. deposit int. RATIO OF EARNINGS TO FIXED CHARGES Including interest on deposits ) x ) x ) x x x Excluding interest on deposits ) x ) x ) x ) x x DEFICIENCY (503(d) 1(A)) with deposit int - DEFICIENCY (503(d) 1(A)) without deposit int -
